DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2 in the reply filed on 04/30/2021 is acknowledged. Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 6,837,698) in view of Woodhams (US 5,474,222).
	Floyd et al. (US ‘698) disclose extrusion device (10) comprising feed apertures (36A and 36B) are disposed into feed blocks (12A and 12B), and are in communication with manifold indentations (40A and 40B), respectively, is located on back sides 34A and 34B of feed blocks 12A and 12B. (See column 4, lines 12-17)

[AltContent: textbox (Restrictors (54A, 54B))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A secondary input manifold assembly (12B))][AltContent: textbox (A primary input manifold assembly (12A))]
    PNG
    media_image1.png
    493
    756
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Restrictors (56, 58))][AltContent: textbox (Zone assembly (22))][AltContent: textbox (Flow distribution assembly (20))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Slotted feed block assembly (18))][AltContent: textbox (Plurality of finned channels (52A, 52B))]
    PNG
    media_image2.png
    493
    709
    media_image2.png
    Greyscale

	Floyd et al. (US ‘698) disclose internally to passage block (18), first and second plenums (50A and 50B) are transitioned into smaller first and second tube passages (51A and 51B). (See column 4, lines 37-40)

	Floyd et al. (US ‘698) disclose third and fourth grooves 54A and 54B extend into front side 32F of chamber output block (22).
Floyd et al. (US ‘698) teach a series of gap output apertures 56 extend into back side 34F of chamber output block 22. The series of gap output apertures are substantially parallel and extend perpendicular to the height dimension of output block 22 such that each gap output aperture 56 is in communication with one of the third grooves 54A. A series of aperture arrays 58 (or chamber openings) extend into back side 34F of chamber output block 22. Each aperture array 58 includes multiple holes 60 aligned along a width dimension. (See column 4, lines 59-67)
Floyd et al. (US ‘698) disclose a method for extruding a multilayer extrudate comprising: moving a first material through a plurality of generally parallel first chambers each first chamber having a length dimension an input aperture and an output aperture wider and shorter in height than the input aperture, the first chambers being generally parallel along the length dimension in an interleaving block; moving the first material through at least one output aperture into a die portion having a laminate chamber, the laminate chamber having a height dimension perpendicular to the length dimension of the first chambers said laminate chamber being connected with the output apertures of the first chambers; layering the first material exiting each output aperture in the laminate chamber to form a multi-layer stream; and extruding the layered first material from a laminate chamber output disposed at one end of the height dimension of the laminate chamber. (See column 18, lines 30-49)
Further, Floyd et al. (US ‘698) teach moving a fiber material through at least one second chamber having an input end, an output end, and a length 
	Therefore, as to claim 1, Floyd et al. (US ‘698) disclose a method for manufacturing an extruded variegated plastic product including the steps of: providing a multi-manifold slotted feed block assembly (10), the multi-manifold slotted feed block assembly (10) including a primary input manifold assembly (12A) having a primary input (36A) and a primary output (40A), and a secondary input manifold assembly (12B); providing the multi-manifold slotted feed block assembly (18) with a flow distribution assembly (51A, 51B), the flow distribution assembly (20) including a plurality of finned channels (52A, 52B); providing a primary melt stream; introducing a predetermined amount of the primary melt stream into the primary input manifold assembly (12A) at the primary input (12A); moving the primary melt stream through the primary input manifold assembly (12A) and into the flow distribution assembly (51A, 51B); distributing the primary melt stream though the plurality of finned channels (52A, 52B); providing a secondary melt stream; introducing a predetermined amount of the secondary melt stream into the secondary input manifold assembly (12B); moving the secondary melt stream through the secondary input manifold assembly (12B) and into the flow distribution assembly (20); distributing the secondary melt stream though the plurality of finned channels (52A, 52B); combining the primary melt stream and the secondary melt stream in the flow distribution assembly (20); moving the primary melt stream and secondary melt stream out of the flow distribution assembly (20) in blended melt stream; providing zone assembly (22) having at least one restrictor ((54A, 54B) and (56, 58) and at least one mixer; and moving the blended melt stream into the zone assembly (22).
However, Floyd et al. (US ‘698) fail to disclose moving the blended melt stream out of the zone assembly (22) through a cooling tank, as claimed in claim 1.
In the analogous art, Woodhams (US ‘222) disclose a process for the continuous production of high modulus article comprising: (a.) continuously forcing an orientable plastics material; (b.) deforming the extrudate; (c.) cooling the deformed extrudate to preserve the orientation and provide said composite. (See the abstract)
[AltContent: textbox (A restrictor (116))][AltContent: textbox (Zone assembly (102, 108))]Further, Woodhams (US ‘222) disclose an apparatus for melt phase extrusion comprising a variable speed extruder 100 that accepts, melts, mixes, plasticates and forcibly extrudes the semi-solid or molten mass through heated converging die 102. Extruder 100 is a conventional single or twin screw machine with appropriate screw(s) 104 for the particular mix. An optional breaker plate 106 helps to minimize surging and spiralling of the melt as it enters reservoir 108. Reservoir 108 may also contain static mixers to promote temperature uniformity and minimize spiralling caused by extruder screw 104. (See column 7, lines 35-46)
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A cooling tank (122))][AltContent: textbox (At least one mixer (108))]
    PNG
    media_image3.png
    285
    726
    media_image3.png
    Greyscale


	Further, Woodhams (US ‘222) teach extrusion of the elastic melt into a water-cooled calibrator 122 having water inlet port 124 and outlet port 126, causes production of integral structural foam rod 128. (See column 12, lines 50-52)
Therefore, as to claim 1, Woodhams (US ‘222) disclose providing a multi-manifold slotted feed block assembly (100) with a flow distribution assembly (106), wherein the flow distribution assembly (106) includes a plurality of finned channels; providing zone assembly (102, 108) having at least one restrictor (116) and at least one mixer (108); moving the blended melt stream into the zone assembly (102, 108); and moving the blended melt stream out of the zone assembly (102, 108) and through a cooling tank (122).
	It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the extruding method, as disclosed by Floyd et al. (US ‘698), through providing the zone assembly with a cooling tank in order to improve the extruded forming process so as to preserve the orientation of the extruded material resulting in improving the strength, modulus, and density values of the extruded product, as suggested by Woodhams (US ‘222).

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (US 5,316,703) in view of Woodhams (US 5,474,222).
	Ramanathan et al. (US ‘703) disclose a method for the production of a lamellar reflective polymeric body by an apparatus for carrying out of the process, wherein the apparatus (10) comprises first, second, and third sources of heat plastified polymeric resins for extruders 11, 12, and 13, respectively. (See column 13, lines 15-21) Further, extruders 11, 12, and 13 discharge the heat plastified polymeric resins into conduits 14, 15, and 16, respectively. A coextrusion feedblock die 17 is in operative combination with conduits 14, 15, and 16 and receives first, second, and optional third heat plastified streams therefrom. (See column 13, lines 27-32)
	Moreover, Ramanathan et al. (US ‘703) disclose from orifice 18, the composite stream passes optionally through a mechanical manipulating section 20 which serves to rearrange the original ribbon layers in a matrix composite stream into a stream having more than the original number of ribbon layers. (See column 13, lines 38-43)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Zone assembly (18, 20))][AltContent: arrow][AltContent: textbox (Slotted feed block assembly (17))]
    PNG
    media_image4.png
    420
    531
    media_image4.png
    Greyscale

[AltContent: textbox (A flow distribution assembly (40, 42, 44, 70))]
[AltContent: textbox (A mixer (38))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (A restrictor (18))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Finned channels (48, 50, 72, 74))]
    PNG
    media_image5.png
    445
    576
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    457
    466
    media_image6.png
    Greyscale


	Further, Ramanathan et al. (US ‘703) teach the multilayered stream is then passed into a shaping die 22 which is so constructed and arranged that streamlined flow is maintained therein.

	Therefore, as to claim 1, Ramanathan et al. (US ‘703) teach a method for manufacturing an extruded variegated plastic product including the steps of: providing a multi-manifold slotted feed block assembly (17), the multi-manifold slotted feed block assembly (17) including a primary input manifold assembly (14) having a primary input (11) and a primary output, and a secondary input manifold assembly (15); providing the multi-manifold slotted feed block assembly (17) with a flow distribution assembly (40, 42, 44, 70), the flow distribution assembly (40, 42, 44, 70) including a plurality of finned channels (48, 50, 72, 74); providing a primary melt stream by extruder (11); introducing a predetermined amount of the primary melt stream into the primary input manifold assembly (14) at the primary input; moving the primary melt stream through the primary input manifold assembly (14) and into the flow distribution assembly (40, 42, 44, 70); distributing the primary melt stream though the plurality of finned channels (48, 50, 72, 74); providing a secondary melt stream by an extruder (12); introducing a predetermined amount of the secondary melt stream into the secondary input manifold assembly (15); moving the secondary melt stream through the secondary input However, Ramanathan et al. (US ‘703) fail to disclose moving the blended melt stream out of the zone assembly (18, 20) through a cooling tank, as claimed in claim 1.
In the analogous art, Woodhams (US ‘222) disclose a process for the continuous production of high modulus article comprising: (a.) continuously forcing an orientable plastics material; (b.) deforming the extrudate; (c.) cooling the deformed extrudate to preserve the orientation and provide said composite. (See the abstract)
Further, Woodhams (US ‘222) disclose an apparatus for melt phase extrusion comprising a variable speed extruder 100 that accepts, melts, mixes, plasticates and forcibly extrudes the semi-solid or molten mass through heated converging die 102. Extruder 100 is a conventional single or twin screw machine with appropriate screw(s) 104 for the particular mix. An optional breaker plate 106 helps to minimize surging and spiralling of the melt as it enters reservoir 108. Reservoir 108 may also contain static mixers to promote temperature uniformity and minimize spiralling caused by extruder screw 104. (See column 7, lines 35-46)


    PNG
    media_image3.png
    285
    726
    media_image3.png
    Greyscale


	Further, Woodhams (US ‘222) teach extrusion of the elastic melt into a water-cooled calibrator 122 having water inlet port 124 and outlet port 126, causes production of integral structural foam rod 128. (See column 12, lines 50-52)
	Therefore, as to claim 1, Woodhams (US ‘222) disclose providing a multi-manifold slotted feed block assembly (100) with a flow distribution assembly (106), wherein the flow distribution assembly (106) includes a plurality of finned channels; providing zone assembly (102, 108) having at least one restrictor (116) and at least one mixer (108); moving the blended melt stream into the zone assembly (102, 108); and moving the blended melt stream out of the zone assembly (102, 108) and through a cooling tank (122).
	It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the extruding method, as disclosed by Ramanathan et al. (US ‘703), through providing the zone assembly with a cooling tank in order to improve the extruded forming process so as to preserve the orientation of the extruded material resulting in improving the strength, modulus, and density values of the extruded product, as suggested by Woodhams (US ‘222).
	Further, as to claim 2, Ramanathan et al. (US ‘703) teach the step of providing an extra line manifold assembly (16); providing a third melt stream by extruder (13); introducing a predetermined amount of the third melt stream into the extra line manifold assembly (16); moving the third melt stream .

Conclusion
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Neavin et al. (US 9,162,406) disclose a method for manufacturing a multilayer article by a feed-block for manufacturing multilayer polymeric films, the method comprising: providing the multi-manifold slotted feed block assembly (52) with a flow distribution assembly, the flow distribution assembly including a plurality of finned channels (64a, 66a, 64b, 66b); introducing a predetermined amount of the primary melt stream into the primary input manifold assembly (60a) at the primary input; and introducing a predetermined amount of the secondary melt stream into the secondary input manifold assembly (60b).
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                              	06/17/2021